F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                              OCT 22 1997
                                   TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                   Clerk

 DANIEL J. MACIE,

          Petitioner-Appellant,

               v.                                          No. 97-6128
                                                     (D.C. No. CIV-97-28-W)
 H.N. "SONNY" SCOTT, Warden,                               (W.D. Okla.)

          Respondent-Appellee.


                             ORDER AND JUDGMENT *


Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. Therefore, the case is

ordered submitted without oral argument.

      Petitioner Daniel J. Macie, a state inmate appearing pro se, appeals the

district court's order dismissing his habeas petition under 28 U.S.C. § 2254.

Macie pleaded guilty in state court on April 22, 1994, to one count of second


      *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
degree rape, one count of sodomy, and one count of forcible sodomy. He was

sentenced to fifteen years' imprisonment on the rape conviction, ten years'

imprisonment on the sodomy conviction, and ten years' imprisonment on the

forcible sodomy conviction, with the sentences to be served consecutively. Macie

did not withdraw his guilty plea or file a direct appeal. He filed an application

for post-conviction relief in state court, which was denied and the denial was

affirmed by the Oklahoma Court of Criminal Appeals.

      Macie asks us to grant him a certificate of appealability to appeal the

district court's denial of his habeas petition. This court will issue a certificate of

appealability when a petitioner makes a substantial showing of the denial of a

constitutional right. 28 U.S.C. § 2253(c)(2). In his federal habeas petition,

Macie argued (1) his plea was not knowingly, voluntarily, and intelligently

entered; (2) there was no factual basis for a guilty plea to second degree rape; (3)

the information was fatally defective; (4) he was charged under an

unconstitutionally vague statute; and (5) he received ineffective assistance of

counsel.

      Federal habeas review is barred when a "state prisoner has defaulted his

federal claims in state court pursuant to an independent and adequate state

procedural rule," unless the prisoner can demonstrate cause and "actual prejudice"

or that failure to review the petition will result in a "fundamental miscarriage of


                                           -2-
justice." Coleman v. Thompson, 501 U.S. 722, 750 (1991). Macie did not

present any of his claims to the state court on direct appeal, as is required by

Oklahoma state law. The district court concluded Macie waived his first four

claims under an "adequate and independent" state procedural rule when he failed

to raise them on direct appeal. Moreover, Macie has not demonstrated cause and

prejudice for failure to raise his claims in compliance with Oklahoma law, or that

failure to consider his claims will result in a "fundamental miscarriage of justice."

We agree with the district court's rulings and conclude Macie's first four claims

are procedurally barred. 1

      Macie argues he received ineffective assistance of counsel at trial because

his counsel (1) failed to investigate and research the Oklahoma rape statute to

which he pleaded guilty; (2) advised Macie to enter a guilty plea while he was

involuntarily intoxicated; (3) failed to present mitigating testimony during

sentencing; and (4) failed to advise him of his right to appeal. To prove he

received ineffective assistance of counsel, Macie must show his counsel was

deficient and that counsel's deficiency prejudiced his defense. Strickland v.

Washington, 466 U.S. 668, 686 (1984). In applying the Strickland test to

establish counsel was deficient, Macie must show counsel gave advice that was


      1
         Although Macie did not present his ineffective assistance of counsel claim on
direct appeal, it is not procedurally barred. See Brecheen v. Reynolds, 41 F.3d 1343,
1363 (10th Cir. 1994).

                                           -3-
not "within the range of competence demanded of attorneys in criminal cases."

Hill v. Lockhart, 474 U.S. 52, 56 (1985). Prejudice is shown by demonstrating

there is a "reasonable probability, but for the attorney's errors, [petitioner] would

not have pleaded guilty but would have insisted on going to trial." Id. at 59. We

review a claim of ineffective assistance of counsel de novo. See Nickel v.

Hannigan, 97 F.3d 403, 408 (10th Cir.), cert. denied 117 S. Ct. 112 (1996).

                        Failing to Investigate Rape Statute

       Macie argues if his counsel had investigated the statute and the facts, he

would have discovered Macie should not have been charged with second degree

rape because the victim was not under the age of sixteen. The magistrate found

that

       trial counsel entered into a strategy of recommending a guilty plea on
       three serious felony counts . . . reliev[ing] petitioner of being
       charged with other crimes and . . . provid[ing] him with a lesser
       sentence on Counts II and III than if he had gone to trial. . . .
       Petitioner and trial counsel clearly weighed the risks of going to trial
       and chose to enter a guilty plea in an effort to receive lighter
       sentences for three crimes.

Doc. 12 at 10-11. The district court adopted the magistrate's findings.

       Judicial scrutiny of counsel's performance must be highly deferential and a

court must indulge a strong presumption that, under the circumstances, the

challenged action is considered sound strategy. United States v. Andrews, 790
F.2d 803, 814 (10th Cir. 1986). The validity of a guilty plea depends upon a


                                          -4-
defendant's knowing and voluntary choice among alternatives. Moore v. U.S.,

950 F.2d 656, 660 (10th Cir. 1991). We must make a determination in light of all

of the circumstances presented in the record. Andrews, 790 F.2d at 814. In

Macie's application for post-conviction relief filed in state court and attached to

respondent's response filed before the federal district court, Macie stated that his

counsel told him if he did not plead to all three counts, the district attorney would

bring additional charges. From this, we can conclude that by pleading guilty to

all three counts, Macie possibly avoided being charged with additional counts.

See id. Macie has not demonstrated how he was prejudiced by counsel's

representation.

     Advising Macie to Enter Guilty Plea While Involuntary Intoxicated

      Macie argues counsel erred in allowing him to enter a guilty plea while he

was involuntarily intoxicated. The record indicates the court found Macie was

competent to enter a guilty plea. Counsel has filed an affidavit stating Macie did

not appear to be intoxicated at the time of the plea. The affidavit also stated that

counsel asked Macie if he was under the influence of any drugs, alcohol, or other

substance at the time of the plea and that Macie denied any such influence.

Counsel was not ineffective in advising Macie to plead guilty under these

circumstances.




                                          -5-
                     Failing to Present Mitigating Testimony

      Macie argues counsel erred by failing to present mitigating evidence during

sentencing. The wisdom of counsel's decision to forgo presentation of mitigating

testimony during sentence is debatable; however, the decision was within the

range of competence demanded of attorneys in criminal cases. Hill, 474 U.S. at

56.

                       Failing to Advise of Right to Appeal

      The record reflects the court advised Macie of his right to appeal at the

time he entered his guilty plea. Counsel was not ineffective for failing to advise

Macie of his right to appeal. See Laycock v. New Mexico, 880 F.2d 1184, 1187-

88 (10th Cir. 1989) (attorney has no absolute duty to advise client of limited right

to appeal after guilty plea).

      Macie’s motion for leave to proceed in forma pauperis is GRANTED. The

certificate of appealability is DENIED and this appeal is DISMISSED. The

mandate shall issue forthwith.

                                               Entered for the Court

                                               Mary Beck Briscoe
                                               Circuit Judge




                                         -6-